Citation Nr: 1143166	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-23 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a left shoulder injury, since May 28, 2008.

2.  Entitlement to a rating in excess of 40 percent for thoracolumbar strain with degenerative changes, previously evaluated as dorsal back strain with degenerative changes, since May 28, 2008.

3.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to July 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted a 10 percent evaluation for residuals of left shoulder injury, and continued the 10 percent evaluation for a dorsal strain with degenerative changes.

In a November 2008 rating decision, the RO assigned each disorder a 20 percent evaluation, effective May 28, 2008.  In May 2010, the Board issued a decision addressing the evaluations warranted for the disabilities on appeal prior to May 28, 2008, and remanded the issues of entitlement to ratings in excess of 20 percent for residuals of a left shoulder injury and thoracolumbar strain from May 28, 2008.  In a September 2011 rating decision, the Appeals Management Center granted a 40 percent evaluation for chronic lumbar strain with mild degenerative changes, effective May 28, 2008.

The Veteran and his spouse appeared and testified at a personal hearing in February 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The  issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include secondary to service-connected disabilities, and entitlement to service connection for fibromyalgia/chronic pain syndrome have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a rating in excess of 40 percent for a thoracolumbar strain with degenerative changes, and entitlement to total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since May 28, 2008, residuals of a left shoulder injury have not been manifested by limitation of motion to midway between side and shoulder level, by malunion of the humerus with deformity, or by frequent episodes of recurrent dislocation of the scapulohumeral joint with guarding of movement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for residuals of a left shoulder injury from May 28, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5201-5203(2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In an August 2005 letter, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, and what part VA will attempt to obtain.  VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording him VA examinations.  VA informed the claimant of the need to submit all pertinent evidence in his possession, and provided adequate notice of how effective dates are assigned.  The claimant has been afforded a meaningful opportunity to participate in the adjudication of the claim.  The claims were most recently readjudicated a September 2011 supplemental statements of the case.  The claimant was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication. 

The Veteran has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Increased Ratings Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time of the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different additional ratings may be warranted for different time periods. 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims  has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

Service connection for residuals of a left shoulder injury was granted in an April 1999 rating decision.  The Veteran filed his current claim for increase in June 2005.  His disability has been evaluated under Diagnostic Code 5020-5201.  The Veteran is left-hand dominant.  Only the information and criteria pertaining to the dominant arm is pertinent to the discussion below.

Under Diagnostic Code 5020, synovitis should be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5020.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combine, not added under diagnosed code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  A 20 percent evaluation will be assigned where there is x-ray evidence of insolvent of two or more major joints and there are occasional incapacitating exacerbations.

For the purpose of rating a disability from arthritis (by analogy), the shoulder is a major joint.  38 C.F.R. § 4.45(f).

Normal flexion and abduction of the shoulder is from 0 to 180 degrees.  38 C.F.R. § 4.71, Plate I.

For limitation of motion of the major arm to shoulder level (90 degrees), a 20 percent rating is warranted.  For motion of the major arm limited to midway between the side (approximately 45 degrees), a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Factual Background and Analysis

On May 28, 2008, the Veteran was afforded a VA joints examination where he complained of shoulder pain which began in service.  He also stated that his shoulder injury included an acromioclavicular separation.  He described his current symptoms as a painful left trapezius muscle, and pain and loss of motion of his left shoulder joint.  He denied dislocations of the shoulder joint since his in-service separation.  His shoulder pain reportedly radiated to his left upper arm, and he reported occasional left hand numbness.  Range of motion testing was noted as "external rotation 40/30, internal rotation 95/90, forward flexion 180/80, and abduction 160/70."  His shoulder was painful over these full motions.  His rotator cuff function was good.  His acromioclavicular joint was tender, but it was stable and had good alignment.  The Veteran described his pain as one-third at the trapezius muscle and two-thirds at the glenohumeral joint.  He was assessed with chronic muscular strain and posttraumatic synovitis.  The examiner noted that repeated range of motion testing did not cause a loss of motion or flare-up.  The examiner noted that there were no flare-ups on testing and defined flare-ups as the same motion decreased by 25 degrees.  Additionally, the Veteran's testimony included that the physician had him move his arm farther than was comfortable for the Veteran.

Private treatment records from 2009 included an assessment of chronic pain syndrome due to degenerative disc disease of the thoracic spine, arthritis of the left shoulder and right ankle, and chronic testicular pain.  The records did not include findings or treatment for the left shoulder. 

In February 2010, a former employer of the Veteran provided a written statement that they were no longer able to employ the Veteran due to his inability to lift more than 10 pounds and stand longer than 15 minutes without pain.

In February 2010, the Veteran also testified that his pain level was greater than that reflected by his 20 percent rating.  He stated that in prior examinations the examiner would ask him to move his arm, and that he would move it through the pain, but that the examiner did not believe his pain level.  He felt that his prior examinations were inadequate.  The Veteran and his wife testified that they felt as though the 2005/2008 examiner did not believe the appellant when he would report his pain level.  He also testified that he had not sought emergency room treatment for his shoulder as he had an aversion to hospitals and doctors.  He reported seeing an orthopedist for his shoulder in January 2010.  The record was left open for 30 days so that the Veteran could obtain and submit records from the orthopedist treatment.  He stated that the orthopedist wanted to inject steroids into his shoulder, but that another physician advised him he was too young for steroid injections, so he did not go forward with the shots.

In September 2010, the Veteran was provided a VA joints examination (with a different examiner than the examiner from the 2005 and 2008 examinations).  He reported symptoms of instability, pain, stiffness, weakness, and tenderness.  He denied episodes of dislocation or subluxation.  He reported moderate flare-ups every one or two months.  On physical examination, his acromioclavicular joint and superior trapezius were both tender.  He was cautious with circumduction during elevation and abduction.  Left shoulder flexion was to 140 degrees, abduction was to 90 degrees, internal rotation was to 50 degrees, and external rotation was to 70 degrees.  There was objective evidence of pain with active motion on the left side, and objective evidence of pain with repetitive motion on the left side.  There was no additional limitation after repetitive range of motion testing.  X-rays of the left shoulder, taken in conjunction with the examination, revealed minimal changes at the acromioclavicular joint without degenerative arthritis.  He was assessed with chronic separation of the left shoulder acromioclavicular joint.  

In a November 2008 rating decision, the RO read the May 2008 VA examiner's range of motion results to show that the Veteran had limited forward flexion to 80 degrees, and assigned an evaluation of 20 percent based upon limitation of motion to shoulder level.  The evidence is unclear as to how to read the May 2008 examiner's range of motion findings.  Reading the evidence in the light most favorable to the appellant the evidence in the claims file shows his forward flexion was limited to 80 degrees at worst.  The September 2010 examiner found the Veteran's forward flexion only limited to 140 degrees, which does not warrant a compensable rating under Diagnostic Code 5102.  

The Board has also considered whether there is any other schedular basis for granting a higher rating, but has found none.  Ratings in excess of 20 percent are possible for shoulder disabilities under Diagnostic Codes 5200, 5202, and 5203, but the Board finds that these diagnostic codes are not for application in this case as there is no evidence of shoulder ankylosis, impairment of the humerus, or impairment of the scapula or clavicle.  Additionally, the objective medical evidence does not support a higher rating under Diagnostic Code 5201, as the Veteran's range of motion of his left shoulder does not more nearly approximate midway between the shoulder and the side (45 degrees).  As such, a rating in excess of 20 percent for residuals of a left shoulder injury is not warranted.

The Board finds the Veteran's statements and testimony to be credible.  While he feels that his level of pain is not compensated by his current rating, the objective medical evidence in the claims file does not show that the Veteran meets the criteria for a higher rating under the applicable diagnostic codes. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected left shoulder disorder is manifested by symptoms such as painful motion.  These manifestations are contemplated in the rating criteria.  Additionally, the Veteran has indicated that he had not been hospitalized for his left shoulder.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for residuals of a left shoulder injury, since May 28, 2008 is denied.


REMAND

Spine

Subsequent to the May 2010 Board remand, the Appeals Management Center (AMC) issued a September 2011 rating decision providing the Veteran with a 40 percent rating for his thoracolumbar strain with degenerative changes, effective May 28, 2008.  The AMC, however, did not provide the Veteran with a Supplemental Statement of the Case outlining why he was not entitled to a rating in excess of 40 percent.  The Board finds that this additional evidence must be addressed in another supplemental statement of the case before the Board may consider it in the first instance as the Veteran has not waived this right.  38 C.F.R. §§ 20.800, 20.1304.

During his February 2010 Board hearing, the Veteran stated that he applied for Social Security Administration disability benefits for his spine in October 2009.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  See Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that the AMC should obtain and associate with the claims file a copy of Social Security Administration's determination, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. 

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim for an increased rating.  Id. at 453.  Given that fact, the RO must adjudicate this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to all former employers listed on the Veteran's March 2010 VA Form 21-8940.  The RO must document all efforts to secure this information.

2.  The AMC should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by Social Security and such notice entered in the claims folder.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The RO must adjudicate the claims of entitlement to service connection for a psychiatric disorder to include secondary to service connected disorders, and fibromyalgia/chronic pain syndrome.  The Veteran is hereby informed that the Board cannot exercise appellate jurisdiction over these claims unless he perfects a timely appeal in accordance with 38 U.S.C.A. § 7105 (West 2002).   

4.  After all of the foregoing has been completed, to specifically include instruction number three, the Veteran must be scheduled for a VA examination, to be conducted by a physician, to address the nature and extent of each of any service connected disorder.  The claims folder must be provided to and reviewed by the examiner.  Following the examination, the examiner must opine whether the appellant's service connected thoracolumbar strain with degenerative changes, status post left shoulder injury, right ankle strain, orchialgia of the left testicle, tinnitus, and any other service connected disorder alone prevents all forms of substantially gainful employment that are consistent with his education and occupational experience.  The appellant's age and any nonservice connected disorders may not be considered.  The examiner must describe the functional impairment caused by each service-connected disorder, and the impact that each disorder has on the appellant's ability to work.  A complete rationale must be provided for each and every opinion offered.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


